 1

 2

 3

 4

 5

 6

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 1:19-MC-00079-SKO
12
                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS FOR
13                                                      FINAL ORDER OF GARNISHMENT
                               v.                       (RETIREMENT ACCOUNTS)
14
     JOHN CARL OJALA,                                   ORDER DIRECTING CLERK TO RANDOMLY
15                                                      ASSIGN A DISTRICT JUDGE TO THIS
                  Defendant and Judgment Debtor.        MATTER
16
     DELAWARE CHARTER GUARANTEE &                       Criminal Case No.: 1:16-CR-00197-LJO
17   TRUST COMPANY DBA PRINCIPAL
     TRUST COMPANY AND PRINCIPAL LIFE
18   INSURANCE,
     (and its Successors and Assignees)
19
                  Garnishee.
20

21          The Court, having reviewed its files and United States of America’s Request for Findings and
22 Recommendations for Final Order of Garnishment (Retirement Accounts), and good cause appearing

23 therefore, hereby recommends a final order of garnishment be granted.

24          Accordingly, IT IS RECOMMENDED that:
25          1.     The United States’ Request for Findings and Recommendations for Final Order of
26 Garnishment be GRANTED;
27          2.     Garnishee Delaware Charter Guarantee & Trust Company be directed to pay the Clerk of
28 the United States District Court $8,062.50 ($6,450.00 to satisfy the judgment in full and $1,612.50 for


      FINDINGS AND RECOMMENDATIONS                  1
30
 1 mandatory withholding for taxes) of the funds in the accounts held by Garnishee in which John Carl

 2 Ojala has an interest within fifteen (15) days of the filing of the Final Order;

 3          3.      Payment shall be made in the form of a cashier’s check, money order or company draft,

 4 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 5 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 6 (1:16-CR-00197-LJO) shall be stated on the payment instrument;

 7          4.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 8 case, if necessary; and

 9          5.      This garnishment shall be terminate when the payment is deposited with the Clerk of the

10 Court.

11          These findings and recommendations are submitted to the United States District Judge assigned

12 to the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

13 with these findings and recommendations, any party may file written objections with the court and serve

14 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

15 and Recommendations.” Any response to the objections shall be filed with the court and served on all

16 parties within fourteen days after service of the objections. E.D. Cal. L.R. 304(d). Failure to file

17 objections within the specified time may waive the right to appeal the District Court’s order. Turner v.

18 Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

19          The Clerk is directed to randomly assign a District Judge to this matter.

20
     IT IS SO ORDERED.
21

22 Dated:        November 4, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      FINDINGS AND RECOMMENDATIONS
                                                          2
30
